DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 17 December 2020.
	This office action is made Final.
	Claims 1, 8, and 20 have been amended.
	The art rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-5, 7-22, and 24-33 are pending. Claims 1 and 20 are independent claims. 

Specification
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The term "storage facility" is not found to have proper antecedent basis in the specification; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-22, and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite the limitation “generate a difference tree, wherein a node of said difference tree is a comparison node representing a hierarchy of representing the differences in said components between said at least two versions of the same website page”. Applicant indicated that support for the limitation can be found in , said difference tree representing a hierarchy of representing the differences in said components between said at least two versions of the same website page”
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-9, 14-16, 19-22, 25 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20140250360, filed 5/28/2004) in further view of Salesin  (US 20080295005, 2008) in further view of Hegaret et al, "What is Document Object Model?", 2000, p. 1-6) in further view of Kanevsky (US 6300947, 2001) 
As per independent claim 1, Jiang et al discloses device comprising:
A storage facility storing Pages (0022, 0028,0029: website components (documents) are stored in a markup language, XML or HTML, or in an object store(DOM – Document Object Model). 0022: Documents. It is implicit each document has at least one page. Furthermore, discloses multiple documents. Thus, the combination of multiple documents involve multiple pages. )
pages having component trees representing relationships of components of said pages (FIG 1, 2A, 2F, 3A-C; 0022-32: The documents are arranged in DOM(Document Object Model) format which is a hierarchical node tree structure. 0032 discloses DOM comprising relationships between objects/components of the DOM)
said component trees having nodes to represent said components and (FIG 2A; 0032)
wherein said components are at least one of a visual component, a container and a non-visual site element (FIG 1, 2A, 2F, 3A-C; 0022-32: The components can be visual components(visual elements implemented in HTML) and containers(the container being the entire HTML body or XML body).
a component based version comparer to compare at least two versions of a website page  (FIG 1, 2A, 2F, 3A-C; 0022-32: compares two 
generate a difference tree, said difference tree representing the differences in said components between said at least two versions of the same website page (FIG 1, 2A, 2F, 3A-C; 0022-25, 0034-37, 50-56: A difference tree is displayed showing the differences between the two document versions in a display utility(Fig 1 (120)). The display utility will show what kind of changes were made in the two different documents such as what was deleted, what was added, and what was changed.)
said component based version comparer further comprising a structural version comparer to compare the structural hierarchy of said nodes through comparison of their content (FIG 2A; 0032: Jiang discloses in the functionality to compare nodes by looking at their content information. The two different DOM files are compared by parsing the data and meta-data which are the nodes and their attributes and comparing the nodes and associated attribute information. Nodes that are same, added or deleted can easily be identified (0030-0031, 0053) Jiang discloses comparing documents by first 
wherein said version comparer preprocesses said components in a single version of said at least two versions of said website page to determine relationships before comparing said components between said at least two versions of said website using said comparer; (0022-0025, 0028: Jiang preprocesses the components in each single version of the website to determine the internal relationships of the components. This is done by creating a DOM tree with parent-child nodes for each of the documents thru the DOM Conversion Engine, and by doing that the system is determining the relationships of the nodes aka components. Once these internal relationships are determined, then the Comparing Engine will compare the DOMs of both the documents using analysis – by looking at the information about the nodes to determine changes between the two DOM documents)
a version merger to create an integrated version of said two versions of said website page according to said difference tree(FIG 1, 2A, 2F, 3A-C; 0022-25, 0034-37, 50-56: different documents are merged together and an integrated version(updated document) of the website (document) is created based on the difference tree. This integrated version will be shown by the display utility or engine – see (Fig. 2F and 3B and 3C). The user also has the ability to further edit the updated document by accepting some or none of the merged changes)

It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to modified the cited art with Salesin since it would have provided the benefit of including in the difference tree exactly what nodes or group of nodes got changed. The two different website versions are structured files. A straight forward and easy way to explain the differences to the user is also by a structured file which lays out the changes in the nodes and their structure with side by side comparisons of the nodes.
However, Jiang fails to disclose determine geometric and semantic relationships wherein a semantic relationship includes recognizing component sets according to their type, proximity or relationship. However, Hegaret discloses a Document Object Model (DOM) that defines the logical structure of documents and the way a document is accessed and manipulated. (Pg 1, Paragraph 1, lines 1-3) In addition, Hegaret discloses anything found in an HTML or XML can be accessed, changed, deleted, or added using a DOM tree. (Pg 1, Paragraph 2, lines 2-3) and that the DOM tree the interfaces and objects used to represent and manipulate a document, the semantics of the interfaces st paragraph) Page 2 shows a graphical structural representation of the tree which discloses that a DOM tree shows the interconnection of a plurality of elements in the document. Thus, a DOM tree clearly shows the positioning of each element and how the position of each element is associated with the positioning of other elements. Thus, a DOM determines geometric relationships of its elements. Thus, a DOM discloses all the properties and relationships between the tags/nodes. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified Jiang with Hégaret et al disclose of Document Object Models that create a tree-like structure that contains the functionality of be able to access all elements since DOMs would have provided the benefit in which programmers can build documents, navigate their structure, and add, modify, or delete elements and content. (page 1, 2nd para)
Furthermore, Jiang discloses comparing documents by first creating a DOM of each document and then comparing the DOMs of each document to identify the differences. As explained, Jiang discloses determine the internal relationships of the components via the DOM. Hégaret discloses a DOM identifies the interfaces and objects that represent the document, the semantics of the interfaces, the relationships and collaboration among these interfaces and objects. Hégaret discloses that the DOM is a tree referring to the arrangement of those information items which can be reached 
However, Kanesvky does not discloses at least one storage facility storing websites having pages; pages further comprising semantically related pairs of components, a structural version comparer to compare the structural hierarchy of said nodes through comparison of their content and at least one of: their geometrical and semantic relationships pages; and determine semantic relationships wherein a semantic relationship includes recognizing component sets according to their type, proximity or relationship for said components for said website page. However, Kanevsky discloses a server storing websites. Websites comprises webpages. Webpages are pages. (Col 5, lines 1-4; Col 7, lines 25-26) Thus, Kanesvky discloses a server storing pages. Furthermore, Kanevsky discloses comparing nodes by looking to see if they are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to examine the nodes and pair them up based on whether they are related to each other. When determining what the new layout should be for an updated website, sometimes it is not obvious how to group some nodes. By looking to see if these nodes are similar or related with other stray nodes, the system can show what nodes should most likely be together for the updated website layout. In order to group these nodes, it would have been obvious to look at all the information content of each node which would also include the geometrical information like size and position/location of the node element. In order to semantically match the nodes, the system would have to look at the information in the node’s attributes to make a comparison. The system has to be looking at information like the size, type, position, what does the text say, and what does the image look like to make proper comparisons.

As per dependent claim 2, Jiang discloses comprising a version resolver to resolve conflicts in said generation of said difference tree (Fig 1, 2A, 2F, 3A-C; 0025-26, 0042-43, 0048-51: Discloses the functionality to resolve conflicts between the two document versions. After comparing the two different versions of the document, the 
As per dependent claim 5, Jiang discloses wherein said at least one storage facility are stored in at least one of a database, an object store, markup language files, and data interchange format files (0022, 0028,0029: website components (documents) are stored in a markup language, XML or HTML, or in an object store(DOM – Document Object Model)). See also Kanevsky discloses a server which typically contain storage that contains databases.
As per dependent claim 8, Claim 8 recites similr limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claim 9, Jiang discloses merged page displayer to present a display of at least one current state of a merged page (Fig. 2F, 3A-C; 0032-37, 41, 0050-56: after merging the different XML documents it will display a merged page – that is it shows how the two different versions are merged together. See this in Figures 2F and 3C(340)).
Furthermore, Jiang discloses resolving the version differences. Jiang discloses a UI for two different versions are shown - indicating what was added, changed, or deleted. UI is also shown for the merged page and how the system merged the two version. The user is allowed to make changes to the merged page and create a new merged page. (Fig 2F, 3A-C, 4; 0022-25; 0034-37, 0041; 0050- 56). Jiang also discloses selecting and coordinating between a type of difference tree showing the differences between the two document versions right down to the changes in the  (Fig 2F, 3A-C, 4; 0022-25; 0034-37, 0041; 0050- 56).
However, the cited art fails to disclose at least one of a difference tree browser to display said difference tree hierarchy for manual version resolving; a component attribute browser to display the values of a component attribute, including displaying the two values for components for which there is a comparison node; a resolver selector and coordinator to select and coordinate between said difference tree browser, said merged page displayer and said component attribute browser; a merged component tree generator to provide combined results from at least one of said difference tree browser, said merged page displayer and said component attribute browser and to generate a new resolved difference tree.
However, based on the rejection of Claim 8 and the rationale incorporated, Salesin teaches an authoring website system where the website can be adapted to fit on different devices. The system has an authoring tool UI aka (difference tree browser and component attribute browser) that displays the differences between different website adaptations in a hierarchy form. The user can use this interface to also manually adjust the nodes and it’s attributes for proper web layout. The user can add, change or delete AND and OR nodes appropriately. The user can see and change the 
As per dependent claim 14, Jiang discloses said merged page displayer comprises an animator to animate the display of conflicting said components by switching between said at least one state. (Fig. 2F, 3A-C; 0032-37, 0041,0050-56: displays a merged page and changes the state of that merged page. The merged page renders the merging of the two XML files – displaying how it will fit the components in the layout. Within this merged page user has the ability to switch or change the state of the merged page by modifying the components by removing a component from the merged page or adding a component from one of the XML files to the merged page. The Merge/display engine displays the merged page and allows the state of the merged page to be changed. See this in Figures 2F and 3C(340))
As per dependent claim 15, Jiang discloses animator is at least one of automatic and controlled by user (Fig. 2F, 3A-C; 0032-37, 0041,0050-56: displays a merged page and changes the state of that merged page. Changing the state is controlled by the user. He can decide what components to keep and to move them around)
As per dependent claim 16, Jiang discloses said animator is integrated with dynamic layout processing (Fig. 2F, 3A-C; 0032-37, 0041,0050-56: displays a merged page and changes the state of that merged page. The merged page renders the merging of the two XML files – displaying how it will fit the components in the layout. 
As per dependent claim 19, based on the rejection of Claims 17-18 and the rationale incorporated, Salesin teaches a difference tree browser comprises a hierarchical system menu generator to generate a display of conflicting said components. (Fig. 7,8,10; 0083-86; 00106-108).
As per independent claim 20, Claim 20 recites similar limitations as in Claim 1 and is rejected under similar rationale.
As per dependent claims 21-22, Claims 21-22 recite similar limitations as in Claims 2, 5 and are rejected under similar rationale.
As per dependent claim 25, Claim 25 recites similar limitations as in Claim 9 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 9 and the rationale incorporated, Salesin discloses at least one of selecting and coordinating between said displaying said difference tree hierarchy, said presenting and said displaying the values of a component attribute and providing the combined results from said displaying said difference tree browser/hierarchy, said presenting and said displaying the values of a component attribute; and generating a new resolved difference tree. (Fig. 7,8,10-12;  0012-24, 0083-86; 0106-108: Salesin teaches an authoring website system where the website can be adapted to fit on different devices. The system has an authoring tool UI aka (difference tree browser and component attribute browser) that displays the differences between different website adaptations in a hierarchy form. The user can use this interface to also manually adjust the nodes and 
As per dependent claim 29, Claim 29 recites similar limitations as in Claim 19 and is rejected under similar rationale.
As per dependent claims 30 and 32, Jiang et al discloses the relationships also comprise at least one of content and attribute ((0022-0025, 0028: Jiang preprocesses the components in each single version of the website to determine the internal relationships of the components. This is done by creating a DOM tree with parent-child nodes for each of the documents thru the DOM Conversion Engine, and by doing that the system is determining the content and attribute relationships of the nodes aka components. Once these internal relationships are determined, then the Comparing Engine will compare the DOMs of both the documents using content and attribute analysis – by looking at the information about the nodes to determine changes between the two DOM documents)
As per dependent claims 31 and 33, Claims 31 and 33 recites similar limitations as Claim 1, 20, 30, and 32 and are rejected under similar rationale. Furthermore, Jiang discloses comparing documents by first creating a DOM of each document and then comparing the DOMs of each document to identify the differences. As explained, Jiang discloses determine the internal relationships of the components via the DOM. Hégaret 
Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in further view of Salesin in further in view of Hegaret et al in further view of Kanevsky in further in view of Hashmi  (US 20130326333, filed 6/3/2013).
As per dependent claim 3 and 4, the cited art fails to specifically disclose wherein said device is implementable on at least one of a server and a client wherein said at least two versions of the same website page comprise at least one version from an . However Hashmi teaches a hardware and software system that will compare and merge two websites(desktop website and mobile website) into a new website. (FIG 1; 0030: shows the hardware and software components in a client server setup. In addition, Hashmi teaches that the desktop version come from an external version control system. The mobile desktop version is built using the Mobile CMS(Content Mgmt System) and desktop version comes from another external version control system (FIG 1, 4A; 0040, 0060-0062)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a versioning system for the desktop website that is separate or external from the mobile desktop website as the layout and controls for a desktop website and mobile website are quite different. The desktop website version will be usually where the first changes take place and tested before migrating/merging those changes to a mobile website version. 

Claims 7, 10-11, 12, 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in further view of Salesin in further in view of Hegaret et al in further in view of Kanevsky in further view of Dharmalingam (US 20110066626, 2011) 
As per dependent claim 7, Jiang discloses in the functionality to compare nodes by looking at their content information. The two different DOM files are compared by parsing the data and meta-data which are the nodes and their attributes and comparing the nodes and associated attribute information. Nodes that are same, added or deleted can easily be identified (0030-0031, 0053) Jiang discloses comparing documents by 
However, the cited art fails to specifically disclose a semantic matching comparer to perform semantic classification on said nodes and match them according to their semantic classes and geometrical parameters. However, Kanevsky discloses comparing nodes by looking to see if they are semantically matched. Kanevsky describes where a desktop website is being converted to fit on a mobile device – in doing so, it will match nodes based on semantics. The semantic interpreter detects semantic relationship sets where the nodes(web objects) are closely related to each other. These web objects can be links and icons. Kanevsky mentions building out a graph of semantic relationships, when doing so the nodes that go together will be coupled (Col 14 lines 58-67). Furthermore, Kanevsky teaches that it will compare nodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to examine the nodes and pair them up based on whether they are related to each other. When determining what the new layout should be for an updated website, sometimes it is not obvious how to group some nodes. By looking to see if these nodes are similar or related with other stray nodes, the system can show what nodes should most likely be together for the updated website layout. In order to group these nodes, it would have been obvious to look at all the information content of each node which would also include the geometrical information like size and 
Furthermore, the Jiang, Hegaret and Kanevsky fail to disclose an order based version comparer to compare said nodes based on the order of said nodes and to pre-match said nodes according to an internal said website design system identifier. However Dharmalingam teaches the functionality to take two structured XML files and compare the nodes based on their order and match the nodes based on comparing their elements and attributes - namely ID type attributes. The system will convert the two XML files to DOM format. The system will start at the root of each of each DOM file and traverse in order down each subtree examining each node and the contents of each node until there are no more nodes. If two nodes match down to attributes’ values, the system will note it. Figure 3 shows the routine starting at the root element(node) and going through each child element and comparing the attributes and values of the attributes for each element; (Fig. 1, 2, 3A, 3B, 5; Abstract; 0014-25; 0039-40; 0048).
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have the functionality to compare the nodes based on the order and determine if the nodes match using ID information. The two files are already setup in a tree hierarchy and it is well known in the art to traverse DOM trees in recursive order and do a comparison of the nodes. This is a very basic and straight forward way to find what nodes match or don't match.




As per dependent claim 11, Claim 11 recites similar limitations as in Claim 7 and is rejected under similar rationale. Furthermore, Jiang, Hegaret fail to disclose a preprocessor to analyze said components in a tree to extract relevant component sets and to analyze and modify said components for comparison where necessary and an orderer to determine an order for the elements within a node. However, based on the rejection of Claim 7 and the rationale incorporated, Kanevsky discloses analyzing the components(web page data) based on its properties and modify them so they are in a proper layout.  This method is done by various modules within the web page adaptor 
Furthermore, Jiang, Hegaret and Kanevsky fail to disclose a sequence matcher to perform sequence matching on said components. However, based on the rejection of Claim 7 and the rationale incorporated, Dharmalingam further teaches the functionality 

As per dependent claim 12, Claim 12 recites similar limitations as in Claim 7 and is rejected under similar rationale. Furthermore, Jiang, Hegaret fail to disclose a semantic classifier to classify said components into a semantic classification; and a class/attribute matcher to create a match between elements from two matched components based on said semantic classification. However, based on the rejection of Claim 7 and the rationale incorporated, Kanevsky teaches that it will compare nodes and match them based on semantics and geometrical parameters. Nodes(web page data objects) are determined from a website document(web script). Information about the nodes’ size and location can be retrieved by looking at the information within the node. That is information about the text size or icon/image shape and size can be retrieved. In the automatic web page adaption module are the prioritizer and the operator module. The prioritizer and the operator module will together analyze or 
As per dependent claim 24, Claim 24 recites similar limitations as in Claim 7 and is rejected under similar rationale. 
As per dependent claim 26, Claim 26 recites similar limitations as in Claim 10 and is rejected under similar rationale.
As per dependent claim 27, Claim 27 recites similar limitations as in Claim 12 and is rejected under similar rationale.

Claims 13 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in further view of Salesin in further in view of Hegaret et al in further view of Kanevsky in further in view of Joshi et al (US 20060026496, 2006)
As per dependent claim 13, the cited art fails to disclose the geometrical relationship is at least one of overlap, intersection, proximity, relative position and relative size. However, Joshi et al discloses identify proximity relationships among elements within a DOM. (Claims 26, 31-32)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of Applicant’s claimed invention since it would have provided the benefit of improved methods for characterizing and generating representations of Web-
As per dependent claim 28, Claim 28 recites similar limitations as in Claim 13 and is rejected under similar rationale.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in further view of Salesin in further in view of Hegaret et al in further in view of Kanevsky in further view of Dharmalingam  in further view of Wu et al (US 8458204, pub. 6/4/2013)  
As per dependent claims 17 and 18, Claims 17 and 18 recite similar limitations as in Claim 7 and is rejected under similar rationale. Furthermore, Jiang, Hegaret, Kanevsky and Dharmalingam fail to disclose a comparison selector and coordinator to provide selection and coordination between said structural version comparer, said order based version comparer and said semantic matching comparer based on at least one of the structure and attributes of said components. However, However Wu teaches the functionality of having a way to select and coordinate among different comparison filters to compare two different XML files based on the structure of the components and the attributes of the components. There are different comparison rules like value comparison based on data type and pattern comparison(structural/semantic comparison), key attribute comparison(structural/semantic comparison), node relations(order/semantic), namespace(structural/order/semantic). Can specify which attributes can be compared and what filter rules to apply. Same thing goes for the component/node structure. (Fig. 1, 3; Col 3, lines 57-67; Col 4 lines 1-61).

Furthermore, the cited art fails to disclose said coordination is based on a combined metric of results returned from said structural version comparer, said order based version comparer and said semantic matching comparer and wherein said metric is a weighted average.
However Salesin teaches that when determining the layout of a document and what node components should be used and fit together(coordination of the merged page), the system will base it on some type of metric results determined by looking at and comparing the alternate versions of the nodes(metric results returned from doing node comparisons). The system is taking the document tree which has alternate versions(the OR nodes) and evaluating which node set combination is the best. Going in order, the system will look at the information of each node and even the alternate versions of each node. Each node is given a goodness score. Text and image nodes are combined in different ways creating a layout goodness score for each layout version. The goodness score of each node in that layout are added up to create the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the functionality to use metric results that were generated based on comparing the different node versions. Using metric results/scoring to determine best overall layout is well known in the art. To compare and see what the best alternate version of nodes to use, scoring needs to be used to track the best layout. Without keeping track of each node combination layout, the system loses sight of what a good layout is.

Response to Arguments
Applicant’s arguments with respect to claims 1, 20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177